                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHERRELL CARSON FOOTMAN,             )
                                     )
                 Plaintiff,          )
                                     )
     v.                              )        1:19CV1200
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social               )
Security,                            )
                                     )
                 Defendant.          )

                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Cherrell Carson Footman, brought this action pro se

pursuant to the Social Security Act (the “Act”) to obtain judicial

review of a final decision of Defendant, the Commissioner of Social

Security,    denying   Plaintiff’s   claims   for   Disability   Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 2.)    Defendant has filed the certified administrative record

(Docket Entry 11 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entry 13 at 1-6; Docket Entry 14; see

also Docket Entry 13 at 7-19 (Plaintiff’s Brief); Docket Entry 15

(Defendant’s Memorandum); Docket Entry 17 (Plaintiff’s Reply)).

For the reasons that follow, the Court should enter judgment for

Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging a disability onset

date of September 7, 2016.       (Tr. 279-98.)      Upon denial of those

applications initially (Tr. 100-41, 190-202) and on reconsideration




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 1 of 41
(Tr. 142-87, 205-23), Plaintiff requested a hearing de novo before

an Administrative Law Judge (“ALJ”) (Tr. 224). Plaintiff, her non-

attorney representative, and a vocational expert (“VE”) attended

the hearing.     (Tr. 34-76.)      The ALJ subsequently ruled that

Plaintiff did not qualify as disabled under the Act.         (Tr. 12-27).

The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-6, 278, 440-43), thereby making the ALJ’s ruling the

Commissioner’s final decision for purposes of judicial review.

     In   rendering   that   decision,   the   ALJ   made   the   following

findings:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through September 30, 2020.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since September 7, 2016, the alleged onset date.


     3.   [Plaintiff] has the following severe impairments:
     chronic venous insufficiency; peripheral neuropathy;
     degenerative disc disease; bilateral carpal tunnel
     syndrome; Sjogren’s syndrome; right Achilles tendinitis;
     asthma; obesity; major depressive disorder; and anxiety.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform sedentary work . . . except that
     [she] can stand/walk up to two hours in an eight hour
     day; sit up to six hours in an eight hour day; only
     occasionally  push/pull  with   the  bilateral  lower

                                    2




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 2 of 41
        extremities; can only occasionally balance, stoop, kneel,
        crouch, and crawl; can frequently climb ramps and stairs,
        but never climb ladders, ropes, or scaffolds; can perform
        frequent bilateral handling and fingering; must avoid
        concentrated exposure to dust, odors, fumes, and other
        pulmonary irritants; must avoid working at unprotected
        heights; is limited to performing simple, routine tasks
        and maintaining concentration, persistence, and pace for
        two-hour periods during the workday; and requires a
        stable work environment, which means few and infrequent
        changes to the work routine.

        . . .

        6.    [Plaintiff] is unable to perform any past relevant
        work.

        . . .

        10. Considering [Plaintiff’s] age, education, work
        experience, and residual functional capacity, there are
        jobs that exist in significant numbers in the national
        economy that [she] can perform.

        . . .

        11. [Plaintiff] has not been under a disability, as
        defined in the . . . Act, from September 7, 2016, through
        the date of this decision.

(Tr.     17-27   (bold   font    and    internal    parenthetical   citations

omitted).)

                                II.    DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                 Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).            However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).            Plaintiff has



                                         3




       Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 3 of 41
not established entitlement to relief under the extremely limited

review standard.

                       A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court   must    uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

                                      4




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 4 of 41
176 (internal brackets and quotation marks omitted).                        “Where

conflicting evidence allows reasonable minds to differ as to

whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.”               Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).1        “To    regularize     the

adjudicative process, the Social Security Administration [(‘SSA’)]



      1
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. [SSI] . . . provides benefits to indigent disabled persons. The
statutory definitions and the regulations . . . for determining disability
governing these two programs are, in all aspects relevant here, substantively
identical.” Craig, 76 F.3d at 589 n.1 (internal citations omitted).

                                           5




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 5 of 41
has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into

account   a   claimant’s   age,    education,   and   work   experience    in

addition to [the claimant’s] medical condition.”               Id.    “These

regulations    establish     a    ‘sequential   evaluation     process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).


      2
        “Through the fourth step, the burden of production and proof is on the
claimant.    If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 6 of 41
      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.         If, at this

step, the government cannot          carry its “evidentiary burden of

proving that     [the   claimant]    remains   able   to   work   other   jobs




      3
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 7 of 41
available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.4

                         B.    Assignments of Error

      As a threshold matter, although Plaintiff’s instant Motion

lists 37 generalized grounds on which she seeks to challenge the

ALJ’s decision (see Docket Entry 13 at 1-5), Plaintiff’s Brief

narrows those 37 grounds down to 13 issues for review (see id. at

8-10).   Three of those issues, however, lack applicability to this

case.    In issue one, Plaintiff “[o]bject[s] to the Commissioner’s

motion to dismiss on asserting the affirmative defense of res

judicata” (id. at 8); however, the Commissioner did not file a

motion to dismiss in this case (see Docket Entries dated Jan. 13,

2020, to present), and the ALJ in this matter did not find that res

judicata applied to the prior ALJ’s decision (see Tr. 12-27; see

also Tr. 77-94).     Issue eight challenges the ALJ’s reliance on the

Medical-Vocational Guidelines (“Grids”) (see Docket Entry 13 at 9),

but the ALJ relied on the testimony of a VE, and not the Grids, in

deciding Plaintiff’s case at step five of the SEP (see Tr. 26-27).

In   issue   13,   Plaintiff    objects    to   the   ALJ   “not   considering

[Plaintiff]’s work activity to be an unsuccessful work attempt”

      4
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                       8




     Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 8 of 41
(Docket Entry 13 at 10), but Plaintiff indicated on a Disability

Report that she stopped working on her onset date (see Tr. 321-22),

and the ALJ did not find that Plaintiff had engaged in any

substantial gainful activity since her onset date (see Tr. 17).

Thus, the Court should deny as meritless issues one, eight, and 13

in Plaintiff’s Brief.

      Moreover, in issues seven and 10, Plaintiff challenges a prior

ALJ’s determination that Plaintiff did not qualify as “disabled”

under the Act from June 24, 2013, to March 8, 2016.                (See Docket

Entry 13 at 9, 10; see also Tr. 77-94.)           However, as Plaintiff did

not seek review of the prior decision with the Appeals Council (see

Tr. 318), Plaintiff has lost any right to judicial review of the

prior ALJ’s decision in this Court, see 20 C.F.R. §§ 404.900(a)(5),

416.1400(a)(5); see also 20 C.F.R. §§ 404.900(b), 416.1400(b) (“If

[a claimant is] dissatisfied with [the SSA’s] decision in the

review process, but do[es] not take the next step within the stated

time period, [the claimant] will lose [his or her] right to . . .

judicial review.”).5        Accordingly, the Court should deny issues


      5
        Plaintiff’s Reply appears to argue that the ALJ “constructively” reopened
the prior ALJ’s decision (Docket Entry 17 at 14) because the ALJ “consider[ed]
the evidence from [Plaintiff’s] first application with regard to the merit of the
case” and/or “admit[ted] evidence from the prior period” and/or “ma[d]e findings
of fact about that evidence” and/or “ask[ed] questions about the prior period”
(id. at 15). Although Plaintiff references a holding of the United States Court
of Appeals for the Tenth Circuit in support of her argument, Plaintiff provides
no citation to a specific case.        (Id.)    Plaintiff’s attempt to argue a
constructive (or “de facto”) reopening of her prior claims for benefits fails for
two reasons. First, the United States Court of Appeals for the Fourth Circuit
has recognized an exception to the “general rule” that “federal courts lack
                                                                   (continued...)

                                       9




     Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 9 of 41
seven and 10 in Plaintiff’s Brief, to the extent they raise grounds

related to the prior ALJ’s decision.

      In addition to the remaining, listed issues on review in

Plaintiff’s Brief (see Docket Entry 13 at 8-10), Plaintiff also

raises additional issues in the argument portion of her Brief (see,

e.g., id. at 18 (arguing that ALJ erred in not allowing Plaintiff’s

witnesses to testify).         After affording Plaintiff’s Motion and

Brief the liberal construction due such pro se filings, see Hill v.

Braxton, 277 F.3d 701, 707 (4th Cir. 2002) (citing Haines v.

Kerner, 404 U.S. 519, 520 (1972)), the Court should construe

Plaintiff’s remaining assignments of error as the following:

      1)    “the ALJ failed to properly evaluate and determined [sic]

whether [Plaintiff]’s impairment met or medically equaled the

listing for several severe impairments singly or combined” (Docket

Entry 13 at 8);



      5
       (...continued)
jurisdiction to review a decision by the [Commissioner] not to reopen a previous
claim for benefits” where “a claim that otherwise would be barred by res judicata
has been, in effect, reconsidered on the merits at the administrative level.”
Kasey v. Sullivan, 3 F.3d 75, 78 (4th Cir. 1993) (emphasis added) (citing McGowen
v. Harris, 666 F.2d 60, 65–66 (4th Cir. 1981)). Here, Plaintiff made no motion
at the hearing to reopen her prior claims for benefits (see Tr. 34-76) and thus
no “decision by the [Commissioner] not to reopen [Plaintiff’s] previous claim[s]
for benefits” exists for which an exception under McGowen could apply, Kasey, 3
F.3d at 78. Second, in the ALJ’s decision, she did not rely on evidence pre-
dating Plaintiff’s alleged onset date of September 7, 2016, except when necessary
to describe Plaintiff’s medical history.       (See, e.g., Tr. 18 (noting that
Plaintiff “ha[d] a history of deep vein thrombosis and ha[d] previously undergone
multiple procedures to address blood clots” (emphasis added) (citing Tr. 1328 and
hearing testimony)), 22 (observing that Plaintiff “ha[d] a history of mild
multilevel degenerative changes of the spine that predate[d] the relevant period
herein (emphasis added) (citing Tr. 876)).) Accordingly, no basis exists for the
Court to find that the ALJ “constructively” reopened Plaintiff’s prior claims for
benefits.

                                       10




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 10 of 41
      2)    “the ALJ fail[ed] to consider the combined effect of all

of   [Plaintiff]’s     impairments        in   determining    severity   by    not

considering       [Plaintiff]’s     subjective     symptoms    in   determining

severity” (id. at 9);

      3)    “the ALJ erred in determining [Plaintiff]’s RFC at steps

4 and 5 mental included ins [sic] step 5 in the [SEP]” and “in

failing to consider the effect of [Plaintiff]’s mental impairment

on her RFC” (id.);

      4)    the    “ALJ   err[ed]    by    not   considering    [primary      care

physician (‘PCP’)] work restrictions” and “in ignoring, without

explanation, the opinions and findings of [Plaintiff]’s treating

physician as to [Plaintiff’s] functional limitations” (id.);

      5)    “the ALJ err[ed] in determining that [Plaintiff] could

perform the full range of limited sedentary work” (id.);

      6)    “the ALJ err[ed] in failing to consider [Plaintiff]’s

non-exertional impairment of i.e., pain involving the hands, the

upper extremity, depression, etc. and its effect on her ability to

perform the full range of sedentary . . . work . . . [a]ccording to

[F]ourth [C]ircuit law” (id. at 10);

      7)    “the ALJ err[ed] in assigning great weight to prior ALJ

decision and applying Albright” (id.);

      8)    the “ALJ err[ed] by not resolving conflict between past

work and other work” (id.);



                                          11




     Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 11 of 41
     9)     the ALJ erred by failing to allow Plaintiff’s witnesses

to testify at the hearing (see id. at 18);

     10)    Plaintiff “seek[s] a remand on the basis of new evidence

under 42    U.S.C.A.     §   405(g)”   (id.    at   11;    see   also    id.    at 8

(requesting remand “due to the existence of new and material

evidence and good cause for the failure to submit the evidence

previously”).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.       (Docket Entry 15 at 14-25.)

                    1. Listings 1.02, 11.14, and 14.10

     Plaintiff first contends that “the ALJ failed to properly

evaluate and determined [sic] whether [Plaintiff]’s impairment met

or medically equaled the listing for several severe impairments

singly or combined” (Docket Entry 13 at 8; see also Docket Entry 17

at 6-9.)    More specifically, Plaintiff argues that her “Sjögren’s

syndrome    and     Axonal   Sensory   Poly     Peripheral       Neuropathy      and

dysfunction of bones and joints were not evaluated at step three of

the [SEP],” and that her “Sjögren’s syndrome severely affects

several body systems.”        (Docket Entry 13 at 13.)            That argument

does not entitle Plaintiff to relief.

     “The [L]istings set out at 20 CFR [P]t. 404, [S]ubpt. P,

App[’x]    1,    are   descriptions    of     various     physical      and    mental

illnesses and abnormalities, most of which are categorized by the

body system they affect.        Each impairment is defined in terms of

                                       12




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 12 of 41
several      specific   medical   signs,    symptoms,    or   laboratory     test

results.”       Sullivan   v.     Zebley,   493   U.S.   521,   529–30   (1990)

(internal footnote and parentheticals omitted).                  “In order to

satisfy a listing and qualify for benefits, a person must meet all

of the medical criteria in a particular [L]isting.”               Bennett, 917

F.2d at 160 (citing Zebley,            493 U.S. at 530, and 20 C.F.R.

§ 404.1526(a)); see also Zebley, 493 U.S. at 530 (“An impairment

that manifests only some of th[e] criteria [in a Listing], no

matter how severely, does not qualify.”).

       Contrary to Plaintiff’s allegations, at step three of the SEP,

the    ALJ    here   specifically    considered     Listings     1.02    (“Major

dysfunction of a joint(s) (due to any cause)”), 11.14 (“Peripheral

neuropathy”), and 14.10 (“Sjögren’s syndrome”), see 20 C.F.R. Pt.

404, Subpt. P, App’x 1, §§ 1.02, 11.14, 14.10.                (See Tr. 18-19.)

The ALJ found that Plaintiff’s impairments did not meet or equal

the criteria of Listing 1.02, because Plaintiff’s evidence had

shown neither an inability to ambulate effectively nor an inability

to perform fine and gross movements effectively.                (Tr. 18.)6    The

ALJ next found, with regard to Plaintiff’s peripheral neuropathy,

that “[t]he record d[id] not reflect disorganization of motor


      6
        “Inability to ambulate effectively means an extreme limitation of the
ability to walk . . . [and] is defined generally as having insufficient lower
extremity functioning to permit independent ambulation without the use of a hand-
held assistive device that limits the functioning of both upper extremities.”
20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 1.00B.2.b (emphasis added) (internal
citation omitted). Thus, Plaintiff’s use of a cane, even assuming its medical
necessity, would not demonstrate an “inability to ambulate effectively.”

                                       13




      Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 13 of 41
function in two extremities resulting in an extreme limitation or

marked limitations       in   physical       functioning   so   as    to    meet    or

medically equal the criteria of [L]isting 11.14.”                         (Tr. 19.)7

Concerning Listing 14.10, the ALJ found that “the record does not

evidence involvement of two or more organs/body systems with one

organ/body system involved to a moderate level of severity and at

least     two   constitutional        symptoms     or   signs;       or     repeated

manifestations      of    Sjogren’s      syndrome       with    at    least        two

constitutional symptoms and a marked limitation in activities of

daily living, social functioning or the ability to complete tasks

in a timely manner.”          (Id.)     Plaintiff has not pointed to any

record evidence to contradict the ALJ’s findings in that regard.

(See Docket Entries 13, 17.)

      Put simply, the ALJ did not err in the application of Listings

1.02, 11.14, and 14.10.

                          2. Subjective Symptoms

      Plaintiff next asserts that “the ALJ fail[ed] to consider the

combined effect of all of [Plaintiff]’s impairments in determining

severity by not considering [Plaintiff]’s subjective symptoms in

determining severity.”        (Docket Entry 13 at 9.)          Plaintiff further



      7
        Under Listing 11.14, an “extreme limitation” in the abilities to stand
up from a seated position or to maintain balance in a standing position and while
walking means that an individual is “unable to stand and maintain an upright
position” or “unable to maintain an upright position while standing or walking
without the assistance of another person or . . . two canes.” 20 C.F.R. Pt. 404,
Subpt. P, App’x 1, § 11.00D.2 (emphasis added).

                                        14




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 14 of 41
observes that “[t]here is critical difference in daily activities

of life and full time work,” and notes that, with daily activities,

she “can structure [he]r pace[ and] get assistance from family,

friends and neighbors,” but that such accommodations and assistance

do not exist “in a work setting.”               (Docket Entry 17 at 3.)          Those

allegations fall short.

     Social Security Ruling 16-3p, Titles II and XVI: Evaluation of

Symptoms in Disability Claims, 2017 WL 5180304, at *5 (Oct. 25,

2017)   (“SSR       16-3p”)       (consistent        with    the       Commissioner’s

regulations) adopts a two-part test for evaluating a claimant’s

statements about symptoms.           See SSR 16-3p, 2017 WL 5180304, at *3;

see also 20 C.F.R. § 404.1529.                  First, the ALJ “must consider

whether there is an underlying medically determinable physical or

mental impairment(s) that could reasonably be expected to produce

an individual’s symptoms, such as pain.”                     SSR 16-3p, 2017 WL

5180304, at       *3.       A   claimant    must   provide      “objective   medical

evidence    from    an      acceptable     medical     source    to    establish    the

existence    of    a     medically    determinable       impairment       that   could

reasonably be expected to produce [the] alleged symptoms.”                          Id.

Objective medical evidence consists of medical signs (“anatomical,

physiological,         or   psychological       abnormalities         established    by

medically    acceptable          clinical       diagnostic       techniques”)       and

laboratory findings “shown by the use of medically acceptable

laboratory diagnostic techniques.”               Id.

                                           15




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 15 of 41
     Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.          See id.

at *4.   In making that determination, the ALJ must “examine the

entire case record, including the objective medical evidence; an

individual’s   statements   about   the   intensity,   persistence,      and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”           Id.    Where

relevant, the ALJ will also consider the following factors in

assessing the extent of the claimant’s symptoms at part two:

     1. Daily activities;

     2. The location, duration, frequency, and intensity of
     pain or other symptoms;

     3. Factors that precipitate and aggravate the symptoms;

     4. The type, dosage, effectiveness, and side effects of
     any medication an individual takes or has taken to
     alleviate pain or other symptoms;

     5. Treatment, other than medication, an individual
     receives or has received for relief of pain or other
     symptoms;

     6. Any measures other than treatment an individual uses
     or has used to relieve pain or other symptoms (e.g.,
     lying flat on his or her back, standing for 15 to 20
     minutes every hour, or sleeping on a board); and

     7. Any other factors concerning an individual’s
     functional limitations and restrictions due to pain or
     other symptoms.

                                    16




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 16 of 41
Id. at *7-8.     The ALJ cannot “disregard an individual’s statements

about the intensity, persistence, and limiting effects of symptoms

solely because the objective medical evidence does not substantiate

the    degree    of    impairment-related     symptoms      alleged   by     the

individual.”      Id. at *5 (emphasis added).

       As an initial matter, and contrary to Plaintiff’s contentions,

the ALJ clearly considered the combined effect of Plaintiff’s

impairments.      For example, the ALJ expressly found that Plaintiff

“d[id] not have an impairment or combination of impairments that

me[t] or medically equal[ed] the severity of one of the listed

impairments” (Tr. 18 (emphasis added)) and further determined that

“[t]he severity of [Plaintiff]’s mental impairments, considered

singly and in combination, d[id] not meet or medically equal the

criteria of [L]istings 12.04 and 12.06” (Tr. 19 (emphasis added)).

Similarly, in explaining the basis for the RFC, the ALJ noted that

Plaintiff’s “combined physical impairments support[ed] limiting

[her] to sedentary exertional work with reduced postural activity

and restricted exposure to hazards.”          (Tr. 23.)     Absent a concrete

showing that the ALJ did not in fact consider the combined effect

of Plaintiff’s impairments (which Plaintiff did not provide), the

Court may take the ALJ at her word, see Bell v. Berryhill, No. CV

9:17-1951,      2018   WL   4560719,   at   *11   (D.S.C.    June   20,    2018)

(unpublished) (holding that court should take ALJ “at her word when

she states that she considered all of the claimant’s impairments in

                                       17




      Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 17 of 41
combination” (citing Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th

Cir. 2008))), recommendation adopted, 2018 WL 3912952 (D.S.C. Aug.

16, 2018) (unpublished).

     The ALJ also properly considered Plaintiff’s ability to engage

in activities of daily living as one component of the ALJ’s

evaluation of Plaintiff’s subjective symptom reporting.          The ALJ

considered   Plaintiff’s   “statements    concerning    the   intensity,

persistence, and limiting effects of [her] symptoms” (Tr. 23), but

found such statements “not entirely consistent with the medical

evidence and other evidence in the record” (Tr. 23).          As further

explicated by the ALJ:

     As for [Plaintiff]’s statements about the intensity,
     persistence, and limiting effects of . . . her symptoms,
     they are not wholly consistent with the evidence of
     record.   The most recent medical records show that
     [Plaintiff] exhibited a normal gait with full strength
     and a normal range of motion. [Plaintiff] has reported
     that Cymbalta helps improve her mood and pain. Other
     than medication, treatment has been conservative and
     [Plaintiff] has not required surgical intervention or
     physical therapy treatment.    [Plaintiff] has reported
     that she is independent in matters of personal care, has
     been able to serve as the primary caretaker of her young
     child, and can perform light housework, prepare meals,
     and manage her own finances. She reported no history of
     mental health counseling or inpatient psychiatric
     hospitalization.

(Id. (emphasis added).) Significantly, Plaintiff makes no argument

that the ALJ’s above-emphasized description of Plaintiff’s ability

to engage in daily activities inaccurately describes or overstates

them.   (See Docket Entries 13, 17.)


                                   18




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 18 of 41
         In short, Plaintiff has not shown that the ALJ erred with

respect to her evaluation of Plaintiff’s subjective symptoms.

                                       3. Mental RFC

         Next, Plaintiff maintains that “the ALJ erred in determining

[Plaintiff]’s RFC at steps 4 and 5 mental included ins [sic] step

5   in    the      [SEP]”   and     “in   failing    to   consider    the    effect   of

[Plaintiff]’s mental impairment on her RFC.”                     (Docket Entry 13 at

9.)       In       that   regard,      Plaintiff    argues     that   her   “medically

determinable impairments significantly limit the ability to perform

basic work activities as required by [Social Security Ruling 85-28,

Titles II and XVI: Medical Impairments That are Not Severe, 1985 WL

56856 (1985) (‘SSR 85-28’)] including the inability to adjust to

ordinary emotional stresses without significant difficulty.”                        (Id.

at 18-19.)          Plaintiff additionally appears to argue that the ALJ

failed        to    perform    the     “special     technique”     required    by     the

regulations for evaluating mental impairments. (Docket Entry 17 at

10-13 (citing 20 C.F.R. § 404.1520a, and Patterson v. Commissioner

of Soc. Sec. Admin., 846 F.3d 656 (4th Cir. 2017)).)                        Plaintiff’s

arguments miss the mark.

         As   an    initial    matter,     the     ALJ   did   perform   the   “special

technique”          required      by    Sections     404.1520a     and   416.920a      in

evaluating Plaintiff’s mental impairments.                     The ALJ found, at step

two of the SEP, that Plaintiff’s depression and anxiety qualified

as severe impairments (see Tr. 18) and, at step three, rated the

                                             19




      Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 19 of 41
degree of limitation caused by Plaintiff’s depression and anxiety

in the four areas of mental functioning (see Tr. 19-20).                  In that

regard, the ALJ deemed Plaintiff mildly limited in her abilities to

understand, remember, and apply information (see Tr. 19), as well

as to interact with others (see Tr. 20).                   The ALJ also found

moderate limitations        in   Plaintiff’s    abilities     to   concentrate,

persist, or maintain pace and to adapt or manage herself.                     (See

id.)    As a result, the ALJ determined that Plaintiff’s mental

impairments did not meet or medically equal Listings 12.04 or 12.06

(see Tr. 19-20), and proceeded to formulate Plaintiff’s physical

and mental RFC (see Tr. 21-25).            That course of analysis follows

the “special technique” dictated for mental impairments.                    See 20

C.F.R. §§ 404.1520a, 416.920a.             The Patterson case, therefore,

lacks applicability to this matter, as the Fourth Circuit therein

addressed for the first time whether an ALJ’s failure to conduct

the special     technique    could   qualify    as    harmless     error.      See

Patterson, 846 F.3d at 657.

       Next, in formulating the mental RFC, the ALJ noted that

“[f]indings   relating      to   [Plaintiff]’s       depression    and    anxiety

support   limiting   [Plaintiff]      to    simple    work   in    a   controlled

environment.”    (Tr. 23.)       Consistent with that understanding, the

ALJ limited Plaintiff “to performing simple, routine tasks and

maintaining   concentration,       persistence,      and   pace    for   two-hour

periods during the workday . . . [as well as] a stable work

                                      20




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 20 of 41
environment, which mean[t] few and infrequent changes to the work

routine.”   (Tr. 21 (bold font omitted).) The ALJ further explained

the basis for the mental RFC in the evaluation of the opinion

evidence regarding Plaintiff’s mental impairments:

     State agency psychological consultants indicated that
     [Plaintiff] may have some difficulty adapting to changes
     in the workplace, but should be able to adapt to routine
     changes in a stable work environment, even involving some
     complex tasks.    While these consultants were able to
     review available evidence of record, they did not
     personally   examine   [Plaintiff]   to   support   their
     conclusions. Their conclusions are mostly supported by
     the evidence of record, which indicates [Plaintiff] to
     have no history of mental health treatment, but I find it
     appropriate to add additional limitations to restrict
     [Plaintiff] to simple work, based on [Plaintiff]’s
     difficulty handling stress, cognitive deficits described
     the consultative examiner, and the indication by a
     treating source that [Plaintiff]’s pain causes attention
     deficits. These opinions are partially persuasive.

     I have considered the assessment of consultative
     psychological examiner Gregory Villarosa, Ph.D. and find
     it to be persuasive.     Dr. Villarosa indicated that
     [Plaintiff] is able to retain and follow simple
     instructions and would likely have some difficulty
     handling the stress and pressures associated with
     day-to-day work activity.    Dr. Villarosa was able to
     personally examine [Plaintiff] and provided a detailed
     report to support his conclusions. His assessment is
     generally consistent with the evidence of record, which
     indicates that, despite a lack of mental health
     treatment, [Plaintiff] experiences a range of depressive
     and anxious symptoms that have reduced [Plaintiff]’s
     functioning and support a limitation to simple work.

(Tr. 24 (internal parenthetical citations omitted).)           Plaintiff

simply has not shown that the record evidence compelled the ALJ to

adopt further limitations on Plaintiff’s ability to handle stress

(or any other mental limitations).

                                   21




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 21 of 41
     In light of the foregoing, Plaintiff has failed to demonstrate

entitlement to relief on the basis of the mental RFC.

                     4. Treating Source Opinions

     Plaintiff next argues that the “ALJ err[ed] by not considering

PCP work restrictions” and “in ignoring, without explanation, the

opinions and findings of [Plaintiff]’s treating physician as to

[Plaintiff’s] functional limitations.”         (Docket Entry 13 at 9.)

More specifically, Plaintiff maintains that “Dr. Jonathan Edwards

. . . was [P]laintiffs [sic] PCP” and that “[t]he ALJ erred in

failing to accord ‘controlling weight’” to Dr. Edwards’s opinions

“in the 2016 hearing” and by “[i]gnoring, without explanation, the

opinions   and   findings   of   [Dr.    Edwards]   as   to   [Plaintiff’s]

functional limitations [in] a second opinion [on] May 7, 2016.”

(Id. at 18 (emphasis added) (citing Tr. 357-66 (Dr. Edwards’s

opinions dated Feb. 24, 2014, and May 7, 2016)).)

     As discussed above, Plaintiff cannot challenge the findings of

the prior ALJ’s decision in this action, as Plaintiff did not

exhaust her administrative remedies with respect to that prior

decision (see Tr. 318), and thus lost her right to judicial review

of that decision, see 20 C.F.R. §§ 404.900(a)(5), 416.1400(a)(5);

see also 20 C.F.R. §§ 404.900(b), 416.1400(b).                Moreover, the

current ALJ expressly stated that she would not evaluate any

opinions that pre-dated Plaintiff’s alleged onset date:



                                    22




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 22 of 41
      I have not provided articulation about the evidence that
      is inherently neither valuable nor persuasive in
      accordance with 20 CFR 404.1520b(c) and 416.920b(c).
      Assessments made prior to [Plaintiff]’s alleged onset
      date are not valuable or persuasive, as they do not
      reflect [Plaintiff]’s functioning during the relevant
      period.

(Tr. 23 (emphasis added).)

      Nevertheless, Plaintiff does allege that “[t]he ALJ erred in

determining [Plaintiff]’s RFC in the [SEP]” (Docket Entry 13 at 15

(citing    Tr.    17-18)),        and    that     “[i]mproper          consideration        of

limitations was given by the ALJ by failing to give adequate weight

to   the   opinion     of    the        treating       sources     [sic]      FCE    stating

[P]laintiff      has   substantial         work    related        limitations”        (id.).

Plaintiff’s citation to the current ALJ’s opinion and reference to

a “treating source[’]s . . . work[-]related limitations” (id.)

suggests that the Court should review whether the current ALJ

properly    evaluated       the    opinions       of    Lindsey        Abrahamse,     FNP-C,

Plaintiff’s      treating     Family       Nurse       Practitioner        and      the   only

treating source who offered opinions as to Plaintiff’s functional

abilities during the relevant period.

      For benefits applications filed on or after March 27, 2017

(such as    Plaintiff’s       (see       Tr.    278-98)),        the    SSA   has    enacted

substantial revisions to the regulations governing the evaluation

of   opinion     evidence.         See    Revisions       to     Rules     Regarding       the

Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01, 2017 WL

168819 (Jan. 18, 2017).             Under the new regulations, ALJs are no

                                            23




     Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 23 of 41
longer required to assign an evidentiary weight to medical opinions

or to accord special deference to treating source opinions. See 20

C.F.R. §§ 404.1520c(a), 416.920c(a) (providing that ALJs “will not

defer      or   give    any   specific         evidentiary       weight,      including

controlling       weight,        to     any    medical      opinion(s)        or    prior

administrative         medical        finding(s),    including        those    from    [a

claimant’s] medical sources”).8 Instead, an ALJ must determine and

“articulate in [the] . . . decision how persuasive [he or she]

find[s]     all   of    the   medical         opinions   and    all    of     the   prior

administrative medical findings in [a claimant’s] case record.” 20

C.F.R. §§ 404.1520c(b), 416.920c(b) (emphasis added).                         Moreover,

when a medical source provides more than one opinion or finding,

the ALJ will evaluate the persuasiveness of such opinions or

findings “together in a single analysis” and need not articulate

how he or she considered those opinions or findings “individually.”

20 C.F.R. §§ 404.1520c(b)(1), 416.920c(b)(1).

       In evaluating the persuasiveness of an opinion or finding, the

SSA    deems    supportability         and    consistency      “the   most    important

factors” and thus the ALJ must address those two factors in

       8
        The new regulations define a “medical opinion” as “a statement from a
medical source about what you can still do despite your impairment(s) and whether
you have one or more impairment-related limitations or restrictions” in the
abilities to perform the physical, mental, or other demands of work activity or
to adapt to environmental conditions. 20 C.F.R. §§ 404.1513(a)(2), 416.913(a)(2)
(2017). Those regulations also define a “prior administrative medical finding”
as a “finding, other than the ultimate determination about whether [a claimant
is] disabled, about a medical issue made by [the SSA’s] Federal and State agency
medical and psychological consultants at a prior level of review.” 20 C.F.R.
§§ 404.1513(a)(5), 416.913(a)(5) (2017).

                                              24




      Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 24 of 41
evaluating the persuasiveness of an opinion or a finding.                    20

C.F.R. §§ 404.1520c(b)(2), 416.920c(b)(2).9               The ALJ must only

address the three other persuasiveness factors — the nature and

extent of the medical source’s relationship with the claimant and

area of specialization, as well as the catch-all “other factors

that tend to support or contradict” the opinion/finding, 20 C.F.R.

§§ 404.1520c(c)(3)-(5), 416.920c(c)(3)-(5) — when the ALJ finds two

or more opinions or findings about the same issue “[e]qually

persuasive” in terms of supportability and consistency, 20 C.F.R.

§§ 404.1520c(b)(3), 416.920c(b)3).             The new regulations further

deem   “inherently    neither      valuable    nor   persuasive,”   20   C.F.R.

§§ 404.1520b(c), 416.920b(c), “[s]tatements on issues reserved to

the Commissioner,” 20 C.F.R. §§ 404.1520b(c)(3), 416.920b(c)(3),

such as statements that a claimant does not qualify as disabled or

remains    unable    to    work,     20    C.F.R.    §§   404.1520b(c)(3)(i),

416.920b(c)(3)(i).

       The ALJ here evaluated the persuasiveness of Nurse Abrahamse’s

opinions as follows:

       I have considered the medical source statements of
       Lindsey Abrahamse, FNP-C.    In June 2017, [Nurse]
       Abrahamse found [Plaintiff] to be capable of light


      9
        “Supportability” means “[t]he extent to which a medical source’s opinion
is supported by relevant objective medical evidence and the source’s supporting
explanation.”   Revisions to Rules, 82 Fed. Reg. at 5853; see also 20 C.F.R.
§§ 404.1520c(c)(1), 416.920c(c)(1). “Consistency” denotes “the extent to which
the opinion is consistent with the evidence from other medical sources and
nonmedical sources in the claim.” Revisions to Rules, 82 Fed. Reg. at 5853; see
also 20 C.F.R. §§ 404.1520c(c)(2), 416.920c(c)(2).

                                          25




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 25 of 41
 exertional work with occasional postural activity except
 for never crawling, and additional manipulative and
 environmental restrictions.     [Nurse] Abrahamse has a
 treating relationship with [Plaintiff] and was able to
 rely on her history with [Plaintiff] to support her
 findings with an explanation of [Plaintiff]’s symptoms.
 The postural, manipulative, and environmental limitations
 are generally persuasive; however, the evidence of record
 suggests that [Plaintiff]’s condition has somewhat
 worsened since the time of this assessment, which
 suggests a reduction to sedentary exertional work,
 supported by assessments of Achilles tendinitis and
 bilateral carpal tunnel syndrome. In July 2018, [Nurse]
 Abrahamse   indicated   that   [Plaintiff]   could   only
 occasionally lift up to five pounds and could only
 stand/walk less than one hour in a normal day.        She
 indicated that [Plaintiff] would need the ability to lie
 down throughout the day and would require extensive
 unscheduled breaks. She stated that [Plaintiff] would
 have greatly reduced ability to perform postural and
 manipulative activities and that she would need the use
 of a cane for ambulation. [Nurse] Abrahamse indicated
 that [Plaintiff] would be absent from work more than
 three times per month due to her impairments.         She
 further indicated [Plaintiff] to have deficits to her
 concentration, attention, and ability to handle stress
 due to depression. The extent of these limitations are
 not consistent with the evidence or record. On recent
 exam, [Plaintiff] exhibited a normal gait with full
 strength and range of motion.       [Plaintiff]’s carpal
 tunnel syndrome has been noted to impact only her sensory
 nerves with all other nerves within normal limits.
 Furthermore, [Nurse] Abrahamse, as a FNP-C, does not
 appear to be a mental health expert for purposes of
 qualifying her mental limitations. [Nurse] Abrahamse’s
 July 2018 assessment is found to be unpersuasive. In
 November   2018,   [Nurse]   Abrahamse   indicated   that
 [Plaintiff] was unable to work due to her combined
 impairments.    It is noted that determinations of a
 claimant’s ability to work are an issue reserved to the
 Commissioner. In this instance, [Nurse] Abrahamse did
 not assess specific vocational limitations and her
 assessment is not persuasive.      However, the medical
 record does not evidence a precipitating event or reduced
 functioning to a degree that would justify the stark
 contrast in [Nurse] Abrahamse’s statements regarding


                                26




Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 26 of 41
     [Plaintiff]’s functional capacity from June 2017 to
     November 2018.     [Plaintiff] reported that she has
     maintained her independence in matters of personal care.

(Tr. 24-25 (emphasis added).)          As the above-emphasized language

makes clear, the ALJ’s analysis comports with the new regulations,

as she properly considered the supportability and consistency of

Nurse     Abrahamse’s    opinions,     as     well     as   disregarded   Nurse

Abrahamse’s opinion that Plaintiff lacked the ability to work as a

matter reserved to the Commissioner.           (Id.)    Although not required

by the regulations, the ALJ also considered the nature of Nurse

Abrahamse’s    treatment       relationship    with     Plaintiff   and   Nurse

Abrahamse’s area of specialization.           (Id.)

     In sum, Plaintiff has not demonstrated entitlement to reversal

or remand arising out of the ALJ’s evaluation of treating source

opinions.

                                5. Physical RFC

     Plaintiff       additionally    argues    that    “the   ALJ   err[ed]   in

determining that [Plaintiff] could perform the full range of

limited sedentary work.”        (Docket Entry 13 at 9.)        In that regard,

Plaintiff contends that, in her applications for benefits, she

“stated that [she] was disabled because of poly-neuropathy both

feet up to knee on right leg; post venal thrombosis and edema;

anxiety; depression; hypertension; high cholesterol; arthritis;

further     Ehlers    Danlos     syndrome     and     joint   laxity,     Marfan

syndrome/joint laxity, asthma and allergy; chronic body pain; back

                                      27




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 27 of 41
pain; right hand; intestines; colitis; and blurred vision however

all    of   Plaintiff’s   medical     conditions     and   effects   were   not

considered in the RFC.”        (Id. at 17 (internal citation and stray

comma omitted).)      In addition, Plaintiff appears to argue that the

ALJ should have included a sit/stand option in the RFC.               (Id. at

14-15.)     Those contentions fail as a matter of law.

       In contrast to Plaintiff’s arguments, the ALJ’s decision

demonstrates that she discussed and considered nearly all of the

impairments that Plaintiff contends disabled her. (See Tr. 18-25.)

At step two of the SEP, the ALJ found that Plaintiff’s “chronic

venous insufficiency[,] peripheral neuropathy[,] degenerative disc

disease[,]      bilateral     carpal    tunnel       syndrome[,]     Sjogren’s

syndrome[,] right Achilles tendinitis[,] asthma[,] obesity[,] major

depressive disorder[,] and anxiety” constituted severe impairments

that “significantly limit[ed Plaintiff’s] ability to perform basic

work activities.”      (Tr. 18 (bold font omitted).)         In addition, the

ALJ    evaluated   Plaintiff’s    colitis,      irritable   bowel    syndrome,

hyperlipidemia, glaucoma/blurred vision, and deep vein thrombosis,

but found that such impairments caused Plaintiff no more than a

minimal limitation on her ability to perform work-related abilities

and thus qualified as non-severe.            (Id.)

       In the ALJ’s discussion of the RFC, she expressly acknowledged

Plaintiff’s      testimony    “that    she    experience[d]    chronic      pain

throughout her body” (Tr. 21 (emphasis added)) but, as discussed

                                       28




      Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 28 of 41
above, found Plaintiff’s “statements concerning the intensity,

persistence and limiting effects of [her] symptoms [] not entirely

consistent with the medical evidence” (Tr. 23). As for Plaintiff’s

allergies, the ALJ noted that Plaintiff “underwent sinus surgery

after complaining of worsening sinus issues in May 2018,” but noted

that     she    “reported   feeling     better     with    improved     breathing

thereafter.”       (Tr. 22.)

       Plaintiff correctly observes that the ALJ did not discuss

Plaintiff’s      “hypertension,”      “Ehlers    Danlos    syndrome     and   joint

laxity,” or “Marfan syndrome/joint laxity” (Docket Entry 13 at 17)

in the decision. (See Tr. 18-25.) However, the ALJ’s omissions in

that regard do not amount to error, much less reversible error, for

two reasons.        First, no diagnosis of Ehlers-Danlos Syndrome or

Marfan    Syndrome    exists     in   the    record.      The   transcript      page

Plaintiff cites as reflecting a diagnosis of Ehlers-Danlos Syndrome

actually       reflects   that   Plaintiff      “was   seen     by   genetics    for

[E]hlers[-D]anlos” but that the providers deemed the “workup”

“inconclusive.”       (Tr. 1943 (emphasis added).)            Moreover, although

Plaintiff’s treating neurologist, Dr. Nikhil Balakrishnan, observed

that Plaintiff displayed a tall, “Marfanoid” body habitus (Tr. 459)

and noted “hyperextensibility” of the interphalangeal joints of

Plaintiff’s long fingers (Tr. 460), Dr. Balakrishnan did not

diagnose Plaintiff with Marfan Syndrome (see Tr. 460).



                                        29




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 29 of 41
     Second,   Plaintiff   does   not   explain   how   a   discussion   of

Plaintiff’s “joint laxity” and/or hypertension by the ALJ would

have led to greater restrictions in the RFC.        (See Docket Entries

13, 17.)    The ALJ explained his decision-making process with

respect to the physical RFC as follows:

     [Plaintiff]’s combined physical impairments support
     limiting [Plaintiff] to sedentary exertional work with
     reduced postural activity and restricted exposure to
     hazards. [Plaintiff]’s neuropathy, venous insufficiency
     and carpal tunnel syndrome suggest limiting [Plaintiff]’s
     manipulative activities. [Plaintiff]’s history of asthma
     supports reduced exposure to pulmonary irritants.

(Tr. 23.)   In formulating a physical RFC in accordance with that

analysis, the ALJ restricted Plaintiff to sedentary work involving

standing and walking up to two hours and sitting up to six hours in

an eight-hour workday, occasional pushing and pulling with the

bilateral   lower   extremities,     occasional    postural    movements,

frequent climbing of ramps and stairs, no climbing of ladders,

ropes, or scaffolds, frequent bilateral handling and fingering, no

concentrated exposure to pulmonary irritants, and no working at

unprotected heights.     (Tr. 21.)      Plaintiff simply has not shown

that an express discussion of joint laxity and/or hypertension by

the ALJ would have resulted in a more favorable outcome in her

case.

     Plaintiff’s apparent assertion that the ALJ erred by failing

to include a sit/stand option in the RFC (see Docket Entry 13 at

14-15) fares no better.       Although Nurse Abrahamse opined in a

                                   30




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 30 of 41
Medical Source Statement dated July 20, 2018 (see Tr. 2004-10),

that Plaintiff could sit for less than 15 minutes at a time and

could stand or walk for less than 15 minutes at a time (see Tr.

2006), as discussed above, the ALJ found such extreme sitting and

standing limitations “unpersuasive” (Tr. 24) and did not err in so

finding.     Plaintiff does not provide any other evidentiary basis

for including a sit/stand option in the RFC.        (See Docket Entries

13, 17.)

     As a result of the foregoing analysis, the Court should find

that the ALJ did not reversibly err in evaluating Plaintiff’s RFC.

                    6. Non-Exertional Limitations

     Plaintiff also contends that “the ALJ err[ed] in failing to

consider [Plaintiff]’s non-exertional impairment of i.e., pain

involving the hands, the upper extremity, depression, etc. and its

effect on her ability to perform the full range of sedentary . . .

work . . . [a]ccording to [F]ourth [C]ircuit law.”         (Docket Entry

13 at 10.)     In addition, Plaintiff appears to argue that the ALJ

improperly relied on the Grids in deciding that Plaintiff did not

qualify as disabled at step five of the SEP, because Plaintiff’s

non-exertional limitations precluded the ALJ from relying on the

Grids.   (See id. at 16.)   Those contentions fall short.

     At step five of the SEP, the Commissioner bears the burden of

providing evidence of a significant number of jobs in the national

economy that a claimant could perform considering his or her age,

                                   31




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 31 of 41
education, work experience, and RFC.       See Walls v. Barnhart, 296

F.3d 287, 290 (4th Cir. 2002).       “The Commissioner may meet this

burden by relying on the [Grids] or by calling a [VE] to testify.”

Aistrop v. Barnhart, 36 F. App’x 145, 146 (4th Cir. 2002) (citing

20 C.F.R. § 404.1566).    As to the former:

     The Grids categorize jobs by their physical-exertion
     requirements, namely, sedentary, light, medium, heavy,
     and very heavy.     There are numbered tables for the
     sedentary, light, and medium level (tables 1, 2, and 3,
     respectively), and a specific rule for the heavy and very
     heavy levels. Based on the claimant’s RFC, the ALJ must
     first determine which table to apply, i.e., if the
     claimant’s RFC limits him to a sedentary exertional
     level, then Table No. 1 is the appropriate table. Next,
     based on the claimant’s age, education, and previous work
     experience, the [table or] rule directs a finding of
     ‘disabled’ or ‘not disabled.’

Black v. Astrue, No. 3:09CV599, 2010 WL 2306130, at *4 (E.D. Va.

Apr. 26, 2010) (unpublished) (internal citations and footnotes

omitted), recommendation adopted, 2010 WL 2306136 (E.D. Va. June 3,

2010) (unpublished).

     As discussed above, the ALJ properly discussed Plaintiff’s

impairments and sufficiently accounted for the exertional and non-

exertional limitations caused by those impairments in the RFC.

(See Tr. 18-25.)   Moreover, the ALJ did not use the Grids at step

five to direct a conclusion of disability; rather, the ALJ used

Grid Rules 201.21 and 201.28 as a framework for decision, and

relied on the testimony of a VE regarding other jobs available in

significant numbers in the national economy that Plaintiff could


                                   32




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 32 of 41
perform.      (See   Tr.   26-27,    70-71.)     Notably,     the    dispositive

hypothetical question to the VE contained the same non-exertional

limitations as the ALJ included in the RFC.            (Compare Tr. 21, with

Tr. 70-71.)10

      Accordingly,     Plaintiff’s      challenge     based     on   the   ALJ’s

assessment of Plaintiff’s non-exertional limitations lacks merit.

                           7. Prior ALJ Decision

      Additionally, Plaintiff asserts that “the ALJ err[ed] in

assigning    great    weight    to   prior     ALJ   decision    and    applying

Albright.”      (Docket Entry 13 at 10.)         The ALJ, however, did not

assign great weight to the prior ALJ’s decision; rather, the

current ALJ accorded the prior ALJ’s decision only “some weight,”

because the current ALJ found that “new and material” evidence

caused greater restrictions on Plaintiff’s RFC than those found by

the prior ALJ:

      [Plaintiff] was found not disabled in a final decision by
      an . . . ALJ[] dated March 8, 2016, based on a prior
      application for disability benefits. I find there is new
      and material evidence relating [Plaintiff]’s condition.


      10
         Plaintiff maintains that “a finding of ‘disabled’ is warranted for
individuals age 45-49 who . . . [a]re restricted to sedentary work, [ a]re
unskilled or have no transferable skills, [and h]ave no past relevant work or can
no longer perform past relevant work.” (Docket Entry 13 at 14.) Plaintiff
misinterprets Table 1 of the Grids governing sedentary RFCs. As Plaintiff’s age
during the relevant period spanned two different age categories (“younger
individual aged 18-44” and “younger individual aged 45-49,” (Tr. 25)), the ALJ
used both Rule 201.28 (18-44) and 201.21 (45-49) as a framework for decision (see
Tr. 26). Those Rules apply to an individual (like Plaintiff) with at least a
high school education (see Tr. 25), and with skilled or semi-skilled previous
work experience, but no transferable skills. See 20 C.F.R. Pt. 404, Subpt. P,
App’x 2, §§ 201.21, 201.28. Contrary to Plaintiff’s allegations, both Rules
direct a conclusion of “[n]ot disabled.” Id.

                                       33




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 33 of 41
       The prior ALJ decision determined that [Plaintiff]
       retained the [RFC] to perform a reduced range of light
       exertional work. I find the medical evidence of record
       establishes   that   [Plaintiff]’s    medical   condition
       deteriorated. Among other issues, the medical evidence
       reveals that [Plaintiff]’s neuropathy has worsened since
       the time of the previous decision and new impairments
       have been diagnosed, as discussed in detail in the
       [decision]. Accordingly, I do not adopt the [RFC] and
       findings of the prior ALJ and afford the prior ALJ
       decision only some weight pursuant to Acquiescence Ruling
       (AR) 00-1(4).

(Tr.    15   (internal     parenthetical         citations     omitted)    (emphasis

added).)     The ALJ’s decision to discount the prior ALJ’s decision

thus benefitted        Plaintiff     by   reducing     her   RFC    from   light   to

sedentary     exertion,      increasing        the   restriction      of    postural

movements,     and     adding     manipulative       and   mental    restrictions.

(Compare     Tr.     21,   with    Tr.    86.)       Because    Plaintiff    cannot

demonstrate that the ALJ’s decision to discount the prior ALJ’s

decision prejudiced her, this issue on review fails.11


       11
         Plaintiff’s argument that “the ALJ err[ed] in . . . applying Albright”
regarding her analysis of the prior ALJ’s decision (Docket Entry 13 at 10) misses
the mark. In the Albright decision, the United States Court of Appeals for the
Fourth Circuit rebuffed the manner in which an ALJ treated a prior ALJ’s denial
of the claimant’s previous application for benefits.       Albright, 174 F.3d at
474-78.    In that case, the new ALJ did not analyze whether the claimant’s
condition had worsened since the prior ALJ’s decision, but rather simply adopted
the prior ALJ’s denial of benefits as res judicata based upon the SSA’s
Acquiescence Ruling 94-2(4) (“AR 94-2(4)”).       Id. at 474, 475.    AR 94-2(4)
required ALJs to adopt findings from prior ALJ decisions unless the claimant
produced new and material evidence relating to those findings. Id. The Fourth
Circuit found the ALJ’s application of AR 94-2(4) to the claimant’s subsequent
DIB and SSI claims “imprudent,” id. at 477, and contrary to the SSA’s
long-standing “treatment of later-filed applications as separate claims,” id. at
476.   In response to Albright, the SSA issued Acquiescence Ruling 00-1(4),
(Interpreting Lively v. Secretary of Health and Human Services) – Effect of Prior
Disability Findings on Adjudication of a Subsequent Disability Claim – Titles II
and XVI of the Social Security Act, 2000 WL 43774 (Jan. 12, 2000) (“AR 00-1(4)”),
which requires ALJs “adjudicating a subsequent disability claim” to “consider
                                                                   (continued...)

                                          34




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 34 of 41
             8. Conflict Between Past Work and Other Work

       Plaintiff further contends that the “ALJ err[ed] by not

resolving conflict between past work and other work.”                   (Docket

Entry 13 at 10.)      No further discussion of this issue appears in

either Plaintiff’s Brief or Reply (see Docket Entries 13, 17) and

thus the undersigned cannot clearly ascertain what Plaintiff means

to allege in this issue on review.          In any event, the ALJ labored

under no obligation to resolve “conflicts” between Plaintiff’s past

relevant work (“PRW”) and the three “other” occupations the VE

cited (and the ALJ subsequently adopted) as within Plaintiff’s RFC.

The determinations of whether a claimant retains the RFC to perform

his or her PRW at step four of the SEP and of whether that claimant

can perform other jobs existing in significant numbers in the

national economy at step five constitute entirely distinct steps in

SEP.    See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).              Here, the

ALJ found that Plaintiff could no longer perform her PRW (see Tr.

      11
         (...continued)
. . . a prior finding [of a claimant’s RFC or other finding required at a step
in the SEP] as evidence and give it appropriate weight in light of . . . such
factors as: (1) whether the fact on which the prior finding was based is subject
to change with the passage of time, such as a fact relating to the severity of
a claimant’s medical condition; (2) the likelihood of such a change, considering
the length of time that has elapsed between the period previously adjudicated and
the period being adjudicated in the subsequent claim; and (3) the extent that
evidence not considered in the final decision on the prior claim provides a basis
for making a different finding with respect to the period being adjudicated in
the subsequent claim.” AR 00-1(4), 2000 WL 43774, at *4. Here, as quoted above,
the ALJ’s evaluation of the prior ALJ’s decision complies with AR 00-1(4), as the
ALJ properly considered “the extent that evidence not considered in the final
decision on the prior claim provides a basis for making a different finding,” AR
00-1(4), 2000 WL 43774, at *4. (See Tr. 15.)



                                       35




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 35 of 41
25) but adopted the VE’s testimony that Plaintiff could perform

other jobs available in significant numbers in the national economy

(see    Tr.   26-27,   70-71).      Plaintiff    has   not   established    any

reversible error in those determinations.12

                                 9. Witnesses

       Plaintiff   next    challenges      the   ALJ’s   refusal    to    allow

Plaintiff’s witnesses to testify at the hearing. (See Docket Entry

13 at 18.)      According to Plaintiff, those witnesses’ “testimony

would have supported the structured settings and assistance given

by sister that is CNA and friends to the daily activities of life

and help with son.”         (Id.)     That contention does not entitle

Plaintiff to relief.

       The Commissioner’s regulations clearly accord claimants the

right to present witnesses at administrative hearings.                   See 20

C.F.R. §§ 404.950(e), 416.1450(e) (permitting claimants to present

witnesses at hearings); 20 C.F.R. §§ 404.929, 416.1429 (same).

However, “[t]he ALJ determines the subject and scope of testimony

from a      claimant and any witness(es)”, Hearings, Appeals, and

Litigation Law Manual (“HALLEX”), § I–2–6–6o(A), 1993 WL 751900,

and “the ALJ is not required to permit testimony that is repetitive



       12
        Plaintiff asserts in her Reply that one of the jobs cited by the VE (see
Tr. 71) and adopted by the ALJ (see Tr. 26), Call Out Operator, “no longer
exists.” (Docket Entry 17 at 5.) However, Plaintiff provides no citation to
authority to support that assertion. (See id.) Moreover, the VE testified that
6,000 Call Out Operator jobs existed in the national economy, and Plaintiff did
not challenge that testimony.   (See Tr. 71, 73-74.)

                                      36




    Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 36 of 41
or cumulative,”   HALLEX, § I–2–6–6o(B), 1993 WL 751900 (emphasis

added).

     In this case, at the close of the hearing, the following

exchange took place between Plaintiff’s non-attorney representative

and the ALJ:

     REP: I thought they had informed you there was two
     witnesses but --

     ALJ: I don’t need any witnesses.

     . . .

     REP: Okay.

     ALJ: I mean what are they going to tell me that she
     hasn’t already told me?

     REP: Just basic confirm how much they have to help her
     out on a daily --

     ALJ: Well, I mean I believe her when she --

     REP: Okay.

     ALJ: -- says that, you know.

     REP: Well, I just want to make sure.

     ALJ: I don’t need [sic] to just tell me the same thing
     she’s going to tell me.

     REP: Okay.   That’s --

     ALJ: We normally have witnesses when people have like
     intellectual disabilities, they’re not able to speak for
     themselves, and that kind of situation. But [Plaintiff]
     did fine. Okay?

     REP: Okay.   Thank you.

(Tr. 74-75 (emphasis added).)


                                   37




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 37 of 41
       The ALJ did not err in disallowing Plaintiff’s witnesses, as

Plaintiff’s     non-attorney    representative       made     clear   that   their

testimony would “basic[ally] confirm how much they have to help

[Plaintiff] out on a daily [basis]” (Tr. 75 (emphasis added)), and

Plaintiff indicated in her Brief that the witnesses’ “testimony

would have supported the structured settings and assistance given

by sister that is CNA and friends to the daily activities of life

and help with son” (Docket Entry 13 at 18).                     Earlier in the

hearing, Plaintiff testified that a friend would take her son to

school when Plaintiff did not feel well enough to drive (see Tr.

57), that she usually rode with someone else to church and the

grocery store (see Tr. 58), that her sister and a friend help her

with cooking, cleaning, and folding clothes (see Tr. 59-60), and

that her son’s father engages in physical activities with her son

(see    Tr.   60).    Thus,    the    witnesses’    testimony     qualifies    as

“repetitive [and] cumulative,” HALLEX, § I–2–6–6o(B), 1993 WL

751900, and the ALJ did not err in disallowing it.

       Plaintiff     further   faults       the   ALJ   for     “stat[ing     that

Plaintiff’s] testimony was credible” in the above-quoted colloquy

but    then   ultimately   finding     Plaintiff’s      statements    about    the

“intensity,     persistence,    and    .    .   . limiting    effects”   of   her

symptoms “not consistent” with the record evidence.               (Docket Entry

13 at 18 (referencing Tr. 23, 74-75).)             The ALJ, however, did not

find all of Plaintiff’s testimony “credible,” but rather stated

                                       38




      Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 38 of 41
that the ALJ “believe[d]” Plaintiff’s testimony, discussed above,

regarding the help she receives from her sister and her friend.

(See   Tr.   75;   see   also    Tr.   57-60.)     The   ALJ’s   crediting   of

Plaintiff’s testimony regarding the help she receives from others

clearly did not bind the ALJ to find the entirety of Plaintiff’s

statements about the intensity, persistence, and limiting effects

of her symptoms consistent with the record.

       In light of that analysis, Plaintiff’s challenge to the ALJ’s

disallowance of Plaintiff’s witnesses fails.

                                10. New Evidence

       Lastly, Plaintiff “seek[s] a remand on the basis of new

evidence under 42 U.S.C.A. § 405(g).”            (Docket Entry 13 at 11; see

also id. at 8 (requesting remand “due to the existence of new and

material evidence and good cause for the failure to submit the

evidence previously”).) In support of that argument, Plaintiff has

attached new evidence to both her Motion/Brief and to her Reply.

(See Docket Entry 13 at 20-136; see also Docket Entry 17 at 17-40.)

As discussed below, Plaintiff’s proffered evidence does not meet

the standard for remand.

       Under sentence six of Section 405(g), “a federal district

court] may at any time order additional evidence to be taken before

the Commissioner [ ], but only upon a showing that there is new

evidence which is material and that there is good cause for the

failure to incorporate such evidence into the record in a prior

                                        39




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 39 of 41
proceeding.”    42 U.S.C. § 405(g) (emphasis added).             “Evidence is

new within the meaning of [the Commissioner’s regulations] if it is

not duplicative or cumulative.”        Wilkins v. Secretary of Dep’t of

Health   &   Human   Servs.,   953   F.2d   93,   95-96   (4th   Cir.   1991).

“Evidence . . . is material if there is ‘a reasonable probability

that the new evidence would have changed the outcome.’”              Meyer v.

Astrue, 662 F.3d 700, 705 (4th Cir. 2011) (quoting Wilkins, 953

F.2d at 96)).

     The great majority of Plaintiff’s proffered evidence lacks

materiality, because it reflects treatment Plaintiff received in

the fall of 2019 and the first half of 2020 (see Docket Entry 13 at

20-41, 46-134; see also Docket Entry 17 at 17-40), which post-dates

the period adjudicated by the ALJ, i.e., September 7, 2016, to June

11, 2019 (see Tr. 27).     Two records reflect treatment of Plaintiff

during the relevant period (see Docket Entry 13 at 42-25, 135-36);

however, Plaintiff has neither made any showing of materiality

regarding those documents nor provided the Court with any basis for

a finding of good cause for Plaintiff’s failure to incorporate such

evidence into the record while her case remained pending before the

ALJ (see Docket Entries 13, 17).

     In short, Plaintiff’s new evidence does not entitle her to a

remand under sentence six of Section 405(g).




                                      40




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 40 of 41
                            III. CONCLUSION

     Plaintiff has not established grounds for relief.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for

Judgement   to   Reverse,   Revise   or   Remand   Commissioner   Decision

(Docket Entry 13 at 1-6) be denied, that Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 14) be granted, and that

judgment be entered dismissing this action.



                                          /s/ L. Patrick Auld
                                            L. Patrick Auld
                                     United States Magistrate Judge


November 16, 2020




                                     41




   Case 1:19-cv-01200-CCE-LPA Document 18 Filed 11/16/20 Page 41 of 41
